Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a restrictor configured to be displaced between a restriction position where an upstream movement of the end portion of the medium in a position of the aligner in the discharge direction is restricted and a non-restriction position where the movement is not restricted, when the supporter is in the advance position, wherein the restriction position is the position advanced on the first tray”.  It is unclear what is meant by this recitation.  It is unclear what is meant by the restriction position being the position advanced on the first tray.  What is advanced on the first tray?  Advanced relative to what?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,896,332 (Terao) (hereinafter “Terao”).
Regarding claim 1, Figs. 1-19 show a medium discharging device comprising:
a first tray (50) receiving a medium;
a second tray (23) receiving the medium discharged from the first tray (50);
a supporter (including 25 and 30) which is configured to be displaced between a retreat position (Fig. 11) in the first tray (50) and an advance position (Fig. 12) above the second tray (23), and the advance position is ahead of the retreat position (Fig. 11) in a discharge direction from the first tray (50) to the second tray (23), and the supporter (including 25 and 30) supports the medium,
an aligner (20) which is provided in the supporter (including 25 and 30) and is displaced together with the supporter (including 25 and 30) and the aligner (20) aligns an upstream end portion of the medium supported by the supporter (including 25 and 30); and
a restrictor (elements 21 and 21a) configured to be displaced between a restriction position where an upstream movement of the end portion of the medium in a 
the supporter (including 25 and 30) is configured to change a length (e.g., a length that the supporter (including 25 and 30) extends to the left of element 61 while moving from the retreat position (Fig. 11) to the advance position (Fig. 12)) along with displacement from the retreat position (Fig. 11) to the advance position (Fig. 12). 
Regarding claim 2, Figs. 1-19 show that the restrictor (elements 21 and 21a) is displaced to the restriction position after the aligner (20) is displaced downstream of a position of the restrictor (including 21 and 21a) in the discharge direction and displaced to the non-restriction position after the aligner (20) is displaced to the retreat position.
	Regarding claim 8, Figs. 1-19 show a medium processing device comprising:
	the medium discharging device according to claim 1; and 
	a processor (stapler) executing predetermined processing on the medium placed in the first tray (50). 
	Regarding claim 9, Figs. 1-19 show a recording system comprising:
	a recording unit (2 in Fig. 2) including a recorder (printer) performing recording on a medium; and
	a processing unit (1 in Fig. 2) discharging the medium after recording in the recording unit (2), including the medium discharging device according to claim 1, and 
	Regarding claim 10, Figs. 1-19 show an intermediate unit (12a or 15) receiving the medium after recording from the recording unit (2) and delivering the medium to the processing unit (1).
Regarding claim 11, Figs. 1-19 show a medium discharging device comprising: 
a first tray (50) receiving a medium; 
a second tray (23) receiving the medium discharged from the first tray (50); 
a supporter (including 25 and 30) which is configured to be displaced between a retreat position (Fig. 11) in the first tray (50) and an advance position (Fig. 12) above the second tray (23), and the advance position (Fig. 12) is ahead of the retreat position (Fig. 11) in a discharge direction from the first tray (50) to the second tray (23), and the supporter (including 25 and 30) supports the medium, 
an aligner (20) which is provided in the supporter (including 25 and 30) and is displaced together with the supporter (including 25 and 30) and the aligner (20) aligns an upstream end portion of the medium supported by the supporter (including 25 and 30); and 
a restrictor (21a) configured to be displaced between a restriction position (Fig. 13) where an upstream movement of the end portion of the medium in a position of the aligner (20) in the discharge direction is restricted and a non-restriction position (Fig. 12) .
4.	Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,098,074 (Mandel et al.) (hereinafter “Mandel”).
Regarding claim 1, Figs. 1-4 show a medium discharging device comprising:
a first tray (including 60) receiving a medium;
a second tray (34) receiving the medium discharged from the first tray (including 60);
a supporter (including 100 and 110) which is configured to be displaced between a retreat position (Fig. 3C) in the first tray (including 60) and an advance position (Fig. 3D) above the second tray (34), and the advance position (Fig. 3D) is ahead of the retreat position (Fig. 3C) in a discharge direction from the first tray (including 60) to the second tray (34), and the supporter (including 100 and 110) supports the medium,
an aligner (104) which is provided in the supporter (including 100 and 110) and is displaced together with the supporter (including 100 and 110) and the aligner (104) aligns an upstream end portion of the medium supported by the supporter (including 100 and 110); and
a restrictor (including 66) configured to be displaced between a restriction position (Fig. 3C or 3E) where an upstream movement of the end portion of the medium 
the supporter (including 100 and 110) is configured to change a length along with displacement from the retreat position (Fig. 3C) to the advance position (Fig. 3D).  The horizontal length measured along elements 100 and 110 of the supporter (including 100 and 110) changes between the retreat position (Fig. 3C) and the advance position (Fig. 3D) as cam (114) rotates.  
Regarding claim 2, Figs. 1-4 show that the restrictor (including 66) is displaced to the restriction position (Fig. 3E) after the aligner (104) is displaced downstream (Fig. 3D) of a position of the restrictor (including 66) in the discharge direction and displaced to the non-restriction position after the aligner (104) is displaced to the retreat position.
	Regarding claim 8, Figs. 1-4 show a medium processing device comprising:
	the medium discharging device according to claim 1; and 
	a processor (collator) executing predetermined processing on the medium placed in the first tray (60). 
	Regarding claim 9, Figs. 1-4 show a recording system comprising:
	a recording unit (10) including a recorder (printer) performing recording on a medium; and

	Regarding claim 10, Figs. 1-4 show an intermediate unit (19) receiving the medium after recording from the recording unit (10) and delivering the medium to the processing unit (12).
Response to Arguments
5.	Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
Applicant argues
Terao does not teach a supporter that changes its own length when it is displaced from the retreat position to the advance position. 
The examiner disagrees with this argument.  The relevant portion of claim 1 recites “wherein the supporter is configured to change a length along with displacement from the retreat position to the advance position”.  (emphasis added).  No specific length has been recited or how length is measured, e.g., length of the support in a horizontal direction?  With regard to the rejection of claim 1 in view of the Terao patent, the examiner has chosen “a length” to mean a length that the supporter (including 25 and 30) extends to the left of element 61 while moving from the retreat position (Fig. 11) to the advance position (Fig. 12).  This meets the limitations of claim 1 as now amended.

Nor does teach a restrictor where a restriction position is the position advanced on the first tray and a non-restriction position is inside the first tray.
The examiner disagrees with this argument.  With regard to claim 11, as best understood, the Terao patent shows a restrictor (21a) configured to be displaced between a restriction position (Fig. 13) where an upstream movement of the end portion of the medium in a position of the aligner (20) in the discharge direction is restricted and a non-restriction position (Fig. 12) where the movement is not restricted, when the supporter (including 25 and 30) is in the advance position (Fig. 12), wherein the restriction position (Fig. 13) is the position advanced on the first tray (50), wherein the non-restriction position (Fig. 12) is inside the first tray (50).  
Next, applicant argues
Mandel does not teach a supporter that supports a medium or that changes a length when it is displaced from the retreat position to the advance position. 
The examiner disagrees with this argument.  With regard to claim 1, the Mandel patent shows a supporter (including 100 and 110) that supports the medium.  Figure 3D shows that the supporter (including 100 and 110) indirectly supports the medium by supporting element 104 that is in contact with the medium.  Also, the supporter (including 100 and 110) is configured to change a length along with displacement from a retreat position (Fig. 3C) to an advance position (Fig. 3D).  The horizontal length measured along elements 100 and 110 of the supporter (including 100 and 110) 
Next, applicant argues
Nor does teach a restrictor where a restriction position is the position advanced on the first tray and a non-restriction position is inside the first tray. 
The examiner disagrees with this argument.  With regard to claim 11, the Mandel patent is not relied upon to reject this claim.
Allowable Subject Matter
6.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS A MORRISON/           Primary Examiner, Art Unit 3653